Citation Nr: 1218495	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  08-24 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for metastatic bone cancer, to include as secondary to prostate cancer status post radical prostatectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the RO, which inter alia, denied service connection for metastatic bone cancer.

The Veteran's appeal also initially included the issue of entitlement to a higher special monthly compensation rate based upon loss of use of a creative organ.  The Veteran's claim as to this issue, however, was withdrawn by the Veteran in his July 2008 substantive appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has bone cancer of the pelvis and cervical spine that has been shown to have metastasized from his service-connected prostate adenocarcinoma. 


CONCLUSION OF LAW

The criteria for establishing service connection for metastatic bone cancer, to include as secondary to prostate cancer status post radical prostatectomy, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the favorable disposition below as to the issue on appeal, the Board finds that no discussion of VCAA compliance is necessary at this time.

II.  Analysis

In his June 2007 claim, the Veteran generally asserts entitlement to service connection for bone cancer.  In his January 2008 notice of disagreement, he elaborates that his private physician, Dr. D.S.W., advised him that his service-connected prostate cancer had moved (metastasized) to his bones.  In a subsequent July 2008 statement, he alleged further that he was informed by his physician that the cancer had spread to his neck.  He reports symptoms which include constant pain in his shoulders and arms and an inability to perform tasks such as lifting, mowing his lawn, laundry, and making his bed.  In view of these allegations, the Veteran clearly asserts that his bone cancer is proximately due to or the result of his service-connected prostate cancer.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(a) (2011). Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown. 38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995). 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Board finds that the Veteran is entitled to service connection for metastatic bone cancer, secondary to his service-connected prostate cancer.  In this regard, the private treatment records from Dr. D.S.W. show that he was initially diagnosed with metastatic bone cancer in the pelvis after an MRI study and bone scan that was performed in June 2003.  A treatment record from that date clearly reflects a diagnosis of "adenocarcinoma of the prostate metastatic to the bone."  In an August 2007 letter which summarized the Veteran's medical history through that date, Dr. D.S.W. states that findings in the pelvis are "consistent with osteoblastic metastatic disease.  This is consistent with adenocarcinoma of the prostate."

A repeat total body bone scan performed in November 2007 revealed active focal lesions in the cervical spine in addition to the pelvis.  As noted in a July 2008 letter from Dr. D.S.W., these findings are also interpreted as being consistent with progressive metastatic disease.

The diagnosis of osteoblastic metastatic disease (bone cancer) originating from the Veteran's service-connected prostate cancer is not contradicted by any other evidence in the record.  Moreover, the diagnosis given by Dr. D.S.W. is supported fully by other evidence in the record, which includes positive objective findings noted in repeated radiological studies.  Accordingly, the Board assigns full probative weight to the diagnosis and opinion expressed by Dr. D.S.W.

As the evidence clearly shows that the Veteran has bone cancer of the pelvis and cervical spine that has resulted from his service-connected prostate cancer, the Veteran's claim for service connection for metastatic bone cancer is granted on a secondary basis.  38 C.F.R. § 3.310 (2011).


ORDER

Entitlement to service connection for metastatic bone cancer, to include as secondary to prostate cancer status post radical prostatectomy, is granted.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


